DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “the insulating pad having an integrated positioning structure configure to embed between two adjacent wires of the coil to contact the magnetic core.”  Applicant should also clarify the structure and/or arrangement of the fastener intended by “a fastener adapter to wrap around the toroidal magnetic core and press the toroidal magnetic core together with the insulating pad against the bracket.”  Claims 2-8 inherit the defects of the parent claim.
The term “adapted to” is a relative term in claims 1, 2, 4, 6 and 9.
Regarding claim 9, applicant should clarify the structure and arrangement of the fastener intended by “a fastener adapted to wrap around the toroidal magnetic core and press the toroidal magnetic core against the bracket.”  Claims 10-11 inherit the defect of the parent claim.
Regarding claim 12, in the pre-amble applicant claims “a bracket configured to hold an inductor.”  In lines 2-3, applicant then claims “a bracket having a bearing portion having a curvature that is configured to receive an inductor.”  Are these “inductors” the same of different?  Applicant should clarify.  Applicant should clarify the structure and/or arrangement of the insulating pad intended by “an insulating pad adapted to be sandwiched between the inductor and the bearing portion of the bracket, the insulating pad including a plurality of positioning structures configured to extend between adjacent ones of the plurality of wires of the coil to contact the toroidal magnetic core.”  The term “adapted to” is a relative term.  Claims 13-15 inherit the defects of the parent claim.
Regarding 13, applicant should clarity the structure and/or arrangement of the fastener intended by “a fastener configured to wrap around the toroidal magnetic core and extending between at least one pair of the plurality of wires of the coil to contact the bracket.”
Regarding claim 14, the term “adapted to” is a relative term.  Applicant should clarify the structure and/or arrangement of the plurality of shims intended by “a plurality of shims extending between the bracket and the toroidal magnetic core.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. [CN 105719813A.] 
Regarding claims 12 and 14-15, Zheng et al. discloses a bracket configured to hold an inductor, the bracket comprising: 
- a bracket [320] having a bearing portion [321] having a curvature that is configured to receive an inductor with a toroidal magnetic core [11] having about the same curvature as the bearing portion, and the toroidal magnetic core is wound by a coil [12] comprising a plurality of wires; 
- an insulating structure including insulating pad [330] adapted to be sandwiched between the inductor and the bearing portion of the bracket and a plurality of positioning structures [340, 440] configured to extend between adjacent ones of the plurality of wires of the coil to contact the toroidal magnetic core [figures 2, 4, 6, 8], wherein the insulating structure further comprises: a base adapted to abut against the bearing portion of the bracket; and a plurality of shims [340, 440] extending between the bracket and the toroidal magnetic core, wherein each of the plurality of positioning structures is located at a remote end of the respective shim, wherein the remote end of the respective shim includes a recess that is shaped to contact the toroidal magnetic core at three of more surfaces of the recess [figures 4, 6, 8]; and 
- a fastener structure [350, 360] configured to wrap around the toroidal magnetic core and the coil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, as best understood in view of the rejections under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. [CN 105719813 A.]
Regarding claims 1, 5, and 8-9, Zheng et al. discloses a bracket device for bearing an inductor, wherein the inductor comprises: - a toroidal magnetic core [11]; and
- a coil [12] comprising a plurality of wires wound around the toroidal magnetic core, wherein the bracket device comprises: a bracket [320] having a bearing portion [321] adapted to bear the inductor; an insulating pad [330] adapted to be sandwiched between the inductor and the bearing portion of the bracket, and a plurality of positioning structures [440] incorporated with the insulating pad configured to embed between two adjacent wires of the coil to contact the toroidal magnetic core [figure 9], wherein the insulating pad has an opening [333, 334] through which the fastener passes; and 
- a fastener [350, 360] adapted to wrap around the toroidal magnetic core and the wires of the coil and press the toroidal magnetic core together with the insulating pad against the bracket, wherein all or at least a portion of the fastener in contact with the inductor is insulative. 
Zheng et al. discloses the instant claimed invention except for the positioning structure being integrally formed with the insulating pad. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the positioning structure of Zheng et al. with the insulating pad, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Zheng et al. discloses the positioning structures has two opposing clamping projections extending in a direction away from the bracket, and a recess, formed between the two clamping projections, adapted to receive the toroidal magnetic core [440, figures 6-7.]
Regarding claim 3, Zheng et al. inherently discloses the insulating pad comprises: a base adapted to abut against the bearing portion of the bracket; and a shim [440] extending from the base in a direction away from the bracket, the positioning structure being formed at a free end of the shim away from the bracket.
Regarding claim 4, Zheng et al. inherently discloses the insulating pad comprises a plurality of shims [440] spaced apart, wherein each shim is adapted to be inserted between the two adjacent wires of the coil, and when the inductor is borne on the bracket device, the free end of each of the plurality of shims points to a central axis of the toroidal magnetic core.
Regarding claim 6, Zheng et al. further discloses the bearing portion of the bracket has an arcuate bearing surface, a curvature of the arc being adapted to an outer circumference of the coil, and the bracket having an opening [323, 324] through which the fastener passes.
Regarding claim 7, Zheng et al. discloses the bracket further comprises a mounting portion connected to the bearing portion, and the mounting portion comprises a hook and/or a mounting hole [325 and figures 2, 4, 6, 8.]
Regarding claim 10, Zheng et al. discloses an inductor device, as claimed.
Regarding claim 11, Zheng et al. discloses the use of the inductor in an uninterruptible power supply.
Claim(s) 13, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Larikka [US 6,583,706 B2.]
Zheng et al. discloses the instant claimed invention except for the specific arrangement of the fastener.
Larikka discloses a toroidal magnetic device [figures 5-8] comprising:
- a toroidal magnetic core [2];
- a winding [3] including a plurality of wires wound about the toroidal magnetic core; and
- a fastener [4] configured to wrap around the toroidal magnetic core and extending between at least one pair of the plurality of wires.
It would have been obvious at the time the invention was made to use the fastener’s arrangement of Larikka in Zheng et al. for the purpose of improving fastening of the toroidal magnetic core.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837